TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED NOVEMBER 19, 2021



                                    NO. 03-19-00848-CR


                                 Derek Grinstead, Appellant

                                              v.

                                The State of Texas, Appellee




     APPEAL FROM THE 390TH DISTRICT COURT OF TRAVIS COUNTY
            BEFORE JUSTICES GOODWIN, TRIANA, AND SMITH
   MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE SMITH




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no error in the court’s

judgment requiring reversal. However, there was error in the judgment that requires correction.

Therefore, the Court modifies the trial court’s judgment to reflect that appellant pleaded

“not guilty” and that the “findings on deadly weapon” is “yes.” The judgment, as modified,

is affirmed. Because appellant is indigent and unable to pay costs, no adjudication of costs

is made.